IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00096-CR

PERRY MUREHEAD,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-894-C1


                            MEMORANDUM OPINION

       Perry Murehead has attempted to appeal from either the trial court’s Order of

Deferred Adjudication, signed and entered on November 19, 2012, or from the trial

court’s Order Amending Conditions of Deferred Adjudication, signed and entered on

February 20, 2013. An appeal as to the initial order of deferred adjudication is untimely,

and we have no jurisdiction of an appeal of that order. See TEX. R. APP. P. 26.2(a)(1).

Additionally, we have no jurisdiction over an appeal of the order amending the

conditions of deferred adjudication. See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim.

App. 2006), Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
        Alternatively, the trial court noted on the certification of defendant’s right of

appeal from the order of deferred adjudication that the underlying criminal case is a

plea-bargain case and that Murehead has no right of appeal. The trial court also noted

on the certification that Murehead waived his right to appeal. Murehead has not

provided the Court with a certificate of defendant’s right of appeal as to the order

amending the conditions of deferred adjudication presumably because that order is not

an appealable order and therefore the trial court has not signed, and would not be

required to sign, a certification in regard to that order. TEX. R. APP. P. 25.2(a)(2); 26.2(a).

        This appeal is dismissed.1 See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996) (no jurisdiction where the notice of appeal is untimely).

See also TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) ("A court of appeals . . . must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal."); Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—

Waco 2006, no pet.).


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 18, 2013
Do not publish
[CR25]



1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).

Murehead v. State                                                                                  Page 2